DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/27/2021 has been entered. Claim 1 has been amended and Claims 12-13 have been newly added. Thus, Claims 1-13 are currently pending and are under examination.

Withdrawn Rejections
	Claim 1 has been amended to now recite “wherein the non-aqueous solvent is in an amount from 1.0 to 5.3352 times, relative to the mass of 2,5-bis(aminomethyl)furan”. Li (International publication WO2018/113599A1, cited in IDS 07/07/2020) fails to teach the now claimed amount and thus the 102(a)(1) rejection of the record has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are newly rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, P. et al. International publication WO2018/113599A1, Effectively filed Dec. 22, 2016 and Published Jun. 28, 2018; cited in IDS 07/07/2020).
2 in methanol as a solvent by using Pd/C catalyst (Example 5), doped Raney Ni (Example 6) or Raney Co (Example 8)  to obtain 2,5-bis(aminomethyl)tetrahydrofuran.
Regarding Claims 5, 8 and 10-11, Li teaches that the reaction is performed at a hydrogen pressure of 35 atm (Example 5), 20 atm (Example 6), 90 atm (Comparative example) and 40 atm, which are equivalent to about 3.55 MPa, about 2.03 MPa, about 9.12 MPa and about 4.05 MPa, respectively.

Regarding Clam 1, the difference between the claimed process and Li is that the claim uses non-aqueous solvent in an amount from 1.0 to 5.3352 times relative to the mass of 2,5-bis(aminomethyl)furan whereas Li uses a higher amount of methanol solvent in Examples 5-6 and 8, i.e. 29.5, 31.1 and 16.5 times, respectively, relative to the mass of 2,5-bis(aminomethyl)furan (all based on 0.791g/mL density of methanol). However, MPEP § 2144.05 indicates that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, MPEP § 2144.05 states that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
In fact, the instant specification describes in para [0019] that “An amount of the non-aqueous solvent to be used is not limited to a particular value, but in terms of productivity and energy efficiency, it is used in an amount preferably from 0.5 to 100 times by mass, more preferably from 1.0 to 50 times by mass, and even more preferably from 1.0 to 20 times by mass, relative to the mass of 2,5-bis(aminomethyl)furan.” From this disclosure, it does not appear that narrowing the amount of the non-aqueous solvent to the claimed amount, i.e. from 1.0 to 5.3352 times relative to the mass of 2,5-bis(aminomethyl)furan, is critical to the outcome of the product. Li’s methanol amount of 29.5, 31.1 and 16.5 times relative to the mass of 2,5-bis(aminomethyl)furan appear to be lying within the amount described in para [0019] of the specification. Hence using Li’s higher amount of the solvent, a skilled artisan would have a reasonable expectation of success in obtaining 2,5-bis(aminomethyl)tetrahydrofuran at a yield comparable to that of the claimed invention. This is evidenced by the yield obtained in the examples of the instant specification, which are comparable to the yield obtained in Examples 5-6 and 8 of Li, indicating that the claimed amount of the solvent is not critical.

Regarding Claim 12, Li exemplifies the use of methanol solvent but not an ether solvent. However, the reference teaches in a nonexemplified embodiment the use of ether, ester, ketone or any combination thereof (page 9, lines 30-33). Hence using any of the aforementioned solvents, including ether, in place of methanol, a skilled artisan would still have a reasonable expectation of success in obtaining 2,5-bis(aminomethyl)tetrahydrofuran.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 2,5-bis(aminomethyl)tetrahydrofuran, the method comprising subjecting 2,5-bis(aminomethyl)furan to a reaction with a hydrogen source in a non-aqueous solvent by using a hydrogenation catalyst to obtain 2,5-bis(aminomethyl)tetrahydrofuran, wherein the non-aqueous solvent is in an amount from 1.0 to 5.3352 times, relative to the mass of 2,5-bis(aminomethyl)furan or wherein the non-aqueous solvent is an ether solvent in view of the teachings of Li.


Claim 13 is newly rejected under 35 U.S.C. 103 as being unpatentable over Li (Li, P. et al. International publication WO2018/113599A1, Effectively filed Dec. 22, 2016 and Published Jun. 28, 2018; cited in IDS 07/07/2020) in view of VWR Analytical (Product Specification “Methanol”, Apr. 19, 2006, page 1).
Regarding Claim 13, Li teaches in Examples 5-6 and Example 8 (pages 12-13) a method for producing 2,5-bis(aminomethyl)tetrahydrofuran, the method comprising subjecting 2,5-bis(aminomethyl)furan to a reaction with H2 in methanol as a solvent by 
Li fails to teach that the methanol comprises a water content greater than 0% by mass and less than 3.0% by mass. However, the deficiency is cured by VWR Analytical.
VWR Analytical, known to a skilled artisan as a chemical supplier, supplies methanol solvent for general use and that meets the ACS specifications. The methanol solvent has a purity of 99.8% and contains less than 0.10% of water. Hence a skilled artisan would have been motivated to use the methanol solvent supplied by VWR Analytical in the reaction process of Li with a reasonable expectation of success in arriving at the instantly claimed invention.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 2,5-bis(aminomethyl)tetrahydrofuran, the method comprising subjecting 2,5-bis(aminomethyl)furan to a reaction with a hydrogen source in a non-aqueous solvent by using a hydrogenation catalyst to obtain 2,5-bis(aminomethyl)tetrahydrofuran, wherein the non-aqueous solvent comprises a water content greater than 0% by mass and less than 3.0% by mass in view of the teachings of Li and VWR Analytical.

Maintained and Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 stand provisionally rejected and Claim 12 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, 13-15, 17, 19, 21 and 23 of copending Application No. 16/754,997 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method for producing 2,5-bis(aminomethyl)tetrahydrofuran, the method comprising subjecting 2,5-bis(aminomethyl)furan to a reaction with a hydrogen source in a non-aqueous solvent by using a hydrogenation catalyst to obtain 2,5-bis(aminomethyl)tetrahydrofuran.
Regarding Claims 1 and 12, copending claim 1 fails to recite the use of non-aqueous solvent, however dependent claim 21 recites that the reaction process is conducted in the presence of a solvent and claim 23 recites that the solvent includes ether solvent, which is a non-aqueous solvent. 
Regarding Claim 1, copending claim 1 fails to recite that the non-aqueous solvent is in an amount from 1.0 to 5.3352 times, relative to the mass of 2,5-bis(aminomethyl)furan. However, copending claims 21 and 23 recite that the amount of the ether solvent is from 1.0 to 20 times, relative to the mass of 2,5-bis(aminomethyl)furan.
Accordingly, using the solvent and amount of solvent of copending claims 21 and 23 in the reaction process of copending claim 1 a skilled artisan would have a reasonable expectation of success in arriving at the instant process of claims 1 and 12.


Conclusion
Claims 1-13 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622